Case: 18-04115   Doc# 44   Filed: 05/03/19   Entered: 05/03/19 16:45:23   Page 1 of 4
Case: 18-04115   Doc# 44   Filed: 05/03/19   Entered: 05/03/19 16:45:23   Page 2 of 4
Case: 18-04115   Doc# 44   Filed: 05/03/19   Entered: 05/03/19 16:45:23   Page 3 of 4
     1              EXHIBIT "A" TO SUBPOENA FOR PRODUCTION OF DOCUMENTS
                              (Simon S. Chan; Chapter 7 Case No. 18-40217)
     2                         (Brady v. Chanel H. Chan. AP No.18-04115)
     3   Item No. 1:

     4            Copy of current California Driver's License # B8541533, issued to Chanel H.
     5   Chan, showing current address of record, date of renewal of the driver's license, and
    6    photo.

     7   Item No. 2:

    8             Copy of any California Driver's License renewal applications for California
    9    Driver's license #B8541533,submitted by Chanel H. Chan, via mall, e-mail, or In
   10    person from the period of January 1, 2018, through the present. Redact social security
   11    number.

   12    Item No.3:

  -1^1         Copies of any change of address applications or formssubmitted by ChahelTI.^
   14    Chan in connection with California Driver's license number #B8541533,from the
   15    period of January 1, 2018, through the present. Redact social security number.
   16    Item No.4:

   17          Copies of all records reflecting the date when the last application for renewal of
   18    California Driver's license #B8541533 held by Chanel H. Chan, was submitted and
   19    DMV location where the application was submitted.
   20    item No.5:

   21          Current address on record with the Department of Motor Vehicles for Driver's
   22    License #B8541533 for Chanel H. Chan.

   23    Item No.6:

   24          Current email address on record with the Department of Motor Vehicles related
   25    to California Driver's License #B8541533 for Chanel H. Chan.

   26

   27

   28


Case: 18-04115    Doc#
       EXHTOIT A TO     44 IN
                    SUBPOENA Filed: 05/03/19PROCEEDING
                              AN ADVERSARY     Entered: 05/03/19 16:45:23        Page 4 of 4
